 
NU HORIZONS ELECTRONICS CORP.
2002 KEY EMPLOYEE STOCK INCENTIVE PLAN, AS AMENDED




SECTION 1.  GENERAL PROVISIONS


1.1.
Name and General Purpose



The name of this plan is the Nu Horizons Electronics Corp. 2002 Key Employee
Stock Incentive Plan (hereinafter called the "Plan").  The Plan is intended to
be a broadly-based incentive plan which enables Nu Horizons Electronics Corp.
(the "Company") and its subsidiaries and affiliates to foster and promote the
interests of the Company by attracting and retaining officers and employees of,
and consultants to, the Company who contribute to the Company's success by their
ability, ingenuity and industry, to enable such officers, employees and
consultants to participate in the long-term success and growth of the Company by
giving them a proprietary interest in the Company and to provide incentive
compensation opportunities competitive with those of competing corporations.


1.2
Definitions



 
a.
"Affiliate" means any person or entity controlled by or under common control
with the Company, by virtue of the ownership of voting securities, by contract
or otherwise.



 
b.
"Board" means the Board of Directors of the Company.



 
c.
"Change in Control" means a change of control of the Company, or in any person
directly or indirectly controlling the Company, which shall mean:



 
(a)
a change in control as such term is presently defined in Regulation 240.12b-(2)
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"); or



 
(b)
if any "person" (as such term is used in Section 13(d) and 14(d) of the Exchange
Act) other than the Company or any "person" who on the date of this Agreement is
a director or officer of the Company, becomes the "beneficial owner" (as defined
in Rule 13(d)-3 under the Exchange Act) directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the voting power of the
Company's then outstanding securities; or



 
(c)
if during any period of two (2) consecutive years during the term of this Plan,
individuals who at the beginning of such period constitute the Board of
Directors, cease for any reason to constitute at least a majority thereof.



 
d.
"Committee" means the Committee referred to in Section 1.3 of the Plan.



 
e.
"Common Stock” means shares of the Common Stock, par value $.0066 per share, of
the Company or any class of common stock into which such Common Stock may
hereafter be converted or for which such Common Stock may be exchanged pursuant
to the Company’s certificate of incorporation or as part of a recapitalization,
reorganization or similar transaction.



 
f.
"Company" means Nu Horizons Electronics Corp., a corporation organized under the
laws of the State of Delaware (or any successor corporation).



 
g.
"Fair Market Value" means the closing market price of the Common Stock on the
Nasdaq Stock Market on the trading day prior to the date of the grant or on any
other date on which the Common Stock is to be valued hereunder.  If no sale
shall have been reported on the Nasdaq Stock Market consolidated reporting
system on such date, Fair Market Value shall be determined by the Committee.

 
 
 

--------------------------------------------------------------------------------

 
 
 
h.
“Option Agreement” means the option agreement described in Section 2.4 of the
Plan.



 
i.
"Participant" means any officer or employee of, or consultant to, the Company, a
Subsidiary or an Affiliate who is selected by the Committee to participate in
the Plan.



 
j.
“Restricted Stock” means an award of shares of Common Stock that is subject to
restrictions under Section 3 of the Plan.



 
k.
“Restricted Stock Award Agreement” means the award agreement described in
Section 3.2 of the Plan.



 
l.
"Restriction Period" means the period of time referred to in Section 3.3 of the
Plan.



 
m.
“Senior Executive Officers” means the Company’s Chairman of the Board,
President, Executive Vice President and Vice President(s).



 
n.
“Stock Option” or “Option” means any option to purchase Common Stock (including
Restricted Stock) under Section 2 of the Plan.



 
o.
"Subsidiary" means any corporation in which the Company possesses directly or
indirectly 50% or more of the combined voting power of all classes of stock of
such corporation.



 
p.
"Total Disability" means accidental bodily injury or sickness which wholly and
continuously disabled an optionee.  The Committee, whose decisions shall be
final, shall make a determination of Total Disability.



1.3
Administration of the Plan



The Plan shall be administered by the Board or by a Committee appointed by the
Board consisting of two or more members of the Board who are Non-Employee
Directors (as defined by Rule 16b).  The Committee shall serve at the pleasure
of the Board and shall have such powers as the Board may, from time to time,
confer upon it.


Subject to this Section 1.3, the Committee shall have sole and complete
authority to grant, pursuant to the terms of the Plan, Stock Options and
Restricted Stock.  In addition, the Committee shall have sole and complete
authority to adopt, alter, amend or revoke such administrative rules, guidelines
and practices governing the operation of the Plan as it shall, from time to
time, deem advisable, and to interpret the terms and provisions of the Plan.


The Committee shall keep minutes of its meetings and of action taken by it
without a meeting.  A majority of the Committee shall constitute a quorum, and
the acts of a majority of the members present at any meeting at which a quorum
is present, or acts approved in writing by all of the members of the Committee
without a meeting, shall constitute the acts of the Committee.


1.4
Eligibility



Stock Options and Restricted Stock may be granted only to officers, employees or
consultants of the Company or a Subsidiary or Affiliate. Any person who has been
granted any Option and/or Restricted Stock may, if he is otherwise eligible, be
granted additional awards of Options and/or Restricted Stock.


1.5
Shares



The aggregate number of shares of Common Stock reserved and available for
issuance pursuant to the Plan shall be 2,000,000 shares of Common Stock, or the
number and kind of shares of stock or other securities which shall be
substituted for such shares or to which such shares shall be adjusted as
provided in Section 1.6.


Such number of shares may be set aside out of the authorized but unissued shares
of Common Stock or out of issued shares of Common Stock acquired for and held in
the Treasury of the Company, not reserved for any other purpose.  Shares subject
to, but not sold or issued under, any Option terminating or expiring for any
reason prior to its exercise in full or shares subject to, but as to which
restrictions have not lapsed under, any Restricted Stock award which are
forfeited for any reason, will again be available for distribution in connection
with future awards granted during the balance of the term of the Plan.


 
 

--------------------------------------------------------------------------------

 


1.6
Adjustments Due to Stock Splits, Mergers, Consolidation, Etc.



If, at any time, the Company shall take any action, whether by stock dividend,
stock split, combination of shares or otherwise, which results in a
proportionate increase or decrease in the number of shares of Common Stock
theretofore issued and outstanding, the number of shares which are reserved for
issuance under the Plan, the number of shares which, at such time, are subject
to Options or Restricted Stock awards granted under the Plan shall, to the
extent deemed appropriate by the Committee, be increased or decreased in the
same proportion, provided, however, that the Company shall not be obligated to
issue fractional shares.


Likewise, in the event of any change in the outstanding shares of Common Stock
by reason of any recapitalization, merger, consolidation, reorganization,
combination or exchange of shares or other corporate change, the Committee shall
make such substitution or adjustments, if any, as it deems to be appropriate, as
to the number or kind of shares of Common Stock or other securities which are
reserved for issuance under the Plan, and the number of shares of Common Stock
or other securities which, at such time, are subject to Options and/or
Restricted Stock awards granted under the Plan.


In the event of a Change in Control, at the option of the Board or Committee,
the following acceleration and valuation provisions shall apply:


(a)           all Options outstanding on the date of such Change in Control
shall become immediately and fully exercisable, and an optionee will be
permitted to surrender for cancellation within sixty (60) days after such Change
in Control any Option or portion of an Option which was granted more than six
(6) months prior to the date of such surrender, to the extent not yet exercised,
and to receive a cash payment in an amount equal to the excess, if any, of the
Fair Market Value (on the date of surrender) of the shares of Common Stock
subject to the Option or portion thereof surrendered, over the aggregate
purchase price for such shares under the Option.


(b)           the restrictions applicable to any Restricted Stock outstanding on
the date of such Change in Control, to the extent not already vested under the
Plan, shall lapse and such shares shall be deemed fully vested.


1.7
Non-Alienation of Benefits



Except as herein specifically provided, no right or unpaid benefit under the
Plan shall be subject to alienation, assignment, pledge or charge and any
attempt to alienate, assign, pledge or charge the same shall be void.  If any
Participant or other person entitled to benefits hereunder should attempt to
alienate, assign, pledge or charge any benefit hereunder, then such benefit
shall, in the discretion of the Committee, cease.


1.8
Withholding or Deduction for Taxes



If, at any time, the Company or any Subsidiary or Affiliate is required, under
applicable laws and regulations, to withhold, or to make any deduction for any
taxes, or take any other action in connection with any Option exercise or
Restricted Stock award, the Participant shall  be required to pay to the Company
or such Subsidiary or Affiliate, the amount of any taxes required to be
withheld, or, in lieu thereof, at the option of the Company, the Company or such
Subsidiary or Affiliate may accept a sufficient number of shares of Common Stock
to cover the amount required to be withheld.


1.9
Administrative Expenses



The entire expense of administering the Plan shall be borne by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.10
General Conditions



a.           The Board or the Committee may, from time to time, amend, suspend
or terminate any or all of the provisions of the Plan, provided that, without
the Participant's approval, no change may be made which would alter or impair
any right theretofore granted to any Participant.


b.           With the consent of the Participant affected thereby, the Committee
may amend or modify any outstanding Option in any manner not inconsistent with
the terms of the Plan, including, without limitation, and irrespective of the
provisions of Section 2.3(c) below, to accelerate the date or dates as of which
an installment of an Option becomes exercisable; provided, that the Committee
shall not have the right to reprice any outstanding Options without the
affirmative vote of a majority of the stockholders of the Company voting on the
repricing proposal.


c.           The Board or Committee may determine the terms and restrictions
applicable to Restricted Stock, subject to the provisions of Section 3 of the
Plan.


d.           Nothing contained in the Plan shall prohibit the Company or any
Subsidiary or Affiliate from establishing other additional incentive
compensation arrangements for employees of the Company or such Subsidiary or
Affiliate, subject to stockholder approval if such approval is required.


e.           Nothing in the Plan shall be deemed to limit, in any way, the right
of the Company or any Subsidiary or Affiliate to terminate a Participant's
employment with the Company (or such Subsidiary or Affiliate) at any time.


f.           Any decision or action taken by the Board or the Committee arising
out of or in connection with the construction, administration, interpretation
and effect of the Plan shall be conclusive and binding upon all Participants and
any person claiming under or through any Participant.


g.           No member of the Board or of the Committee shall be liable for any
act or action, whether of commission or omission, (i) by such member except in
circumstances involving actual bad faith, nor (ii) by any other member or by any
officer, agent or employee.


1.11
Compliance with Applicable Law



Notwithstanding any other provision of the Plan, the Company shall not be
obligated to issue any shares of Common Stock, or grant any Option or Restricted
Stock award with respect thereto, unless it is advised by counsel of its
selection that it may do so without violation of the applicable Federal and
State laws pertaining to the issuance of securities and the Company may require
any stock certificate so issued to bear a legend, may give its transfer agent
instructions limiting the transfer thereof, and may take such other steps, as in
its judgment are reasonably required to prevent any such violation.


1.12
Effective Dates



The Plan was adopted by the Board on May 23, 2002, subject to stockholder
approval, which was obtained on September 24, 2002.  The Plan shall terminate on
May 22, 2012.


 
SECTION 2.  STOCK OPTION GRANTS


2.1
Authority of Committee



Subject to the provisions of the Plan, the Committee shall have the sole and
complete authority to determine (i) the Participants to whom Options shall be
granted; (ii) the number of shares to be covered by each Option; and (iii) the
conditions and limitations, if any, in addition to those set forth in Sections 2
and 3 hereof, applicable to the exercise of an Option, including without
limitation, the nature and duration of  the restrictions, if any, to be imposed
upon the sale or other disposition of shares acquired upon exercise of an
Option.


 
 

--------------------------------------------------------------------------------

 
 
Stock Options granted under the Plan shall be non qualified stock options.


The Committee shall have the authority to grant Options. Options may be issued
either alone, in addition to or in tandem with other awards granted under the
Plan and/or cash awards made outside of the Plan.


2.2
Option Exercise Price



The price of Common Stock purchased upon the exercise of Options granted
pursuant to the Plan shall be the Fair Market Value thereof at the time that the
Option is granted.


The purchase price is to be paid in full in cash, certified or bank cashier's
check or, at the option of the Company, Common Stock valued at its Fair Market
Value on the date of exercise, or a combination thereof, when the Option is
exercised and stock certificates will be delivered only against such payment.


2.3
Option Grants



Each Option will be subject to the following provisions:


a.           Term of Option


An Option will be for a term of not more than ten years from the date of grant.


b.           Exercise


Unless otherwise provided by the Committee and except in the manner described
below upon the death of the optionee, an Option may be exercised only in
installments as follows:  up to one-half of the subject shares on and after the
first anniversary of the date of grant, up to all of the subject shares on and
after the second such anniversary of the date of the grant of such Option, but
in no event later than the expiration of the term of the Option.


An Option shall be exercisable during the optionee's lifetime only by the
optionee and shall not be exercisable by the optionee unless, at all times since
the date of grant and at the time of exercise, such optionee is an employee of,
or providing services to, the Company, any parent corporation of the Company or
any Subsidiary or Affiliate, except that, upon termination of all such
employment or provision of services (other than by death, Total Disability, or
by Total Disability followed by death in the circumstances provided below), the
optionee may exercise an Option at any time within three months thereafter but
only to the extent such Option is exercisable on the date of such termination.


Upon termination of all such employment or provision of services by Total
Disability, the optionee may exercise such Options at any time within one year
thereafter, but only to the extent such Option is exercisable on the date of
such termination.


In the event of the death of an optionee (i) while an employee of, or providing
services to, the Company, any parent corporation of the Company, or any
Subsidiary or Affiliate, or (ii) within three months after termination of
employment or provision of services (other than for Total Disability) or (iii)
within one year after termination on account of Total Disability of all such
employment or provision of services, such optionee's estate or any person who
acquires the right to exercise such option by bequest or inheritance or by
reason of the death of the optionee may exercise such optionee's Option at any
time within the period of three years from the date of death.  In the case of
clauses (i) and (iii) above, such Option shall be exercisable in full for all
the remaining shares covered thereby, but in the case of clause (ii) such Option
shall be exercisable only to the extent it was exercisable on the date of such
termination of employment or provision of services.


Notwithstanding the foregoing provisions regarding the exercise of an Option in
the event of death, Total Disability, other termination of employment or
provision of services or otherwise, in no event shall an Option be exercisable
in whole or in part after the termination date provided in the Option Agreement.


 
 

--------------------------------------------------------------------------------

 
 
c.           Transferability


An Option granted under the Plan shall not be transferable otherwise than by
will or by the laws of descent and distribution, or to the extent permitted by
the Board or the Committee to (i) a member or members of the optionee’s family,
(ii) a trust, (iii) a family limited partnership or (iv) a similar estate
planning vehicle primarily for members of the optionee’s family.


2.4           Agreements


In consideration of any Options granted to a Participant under the Plan, each
such Participant shall enter into an Option Agreement with the Company
providing, consistent with the Plan, such terms as the Committee may deem
advisable.




SECTION 3.  RESTRICTED STOCK AWARDS


3.1
Authority of Committee



Shares of Restricted Stock may be issued either alone, in addition to or in
tandem with other awards granted under the Plan and/or cash awards made outside
of the Plan.  Subject to the provisions of the Plan, the Committee shall have
authority to determine (i) the Participants to whom, and the time or times at
which, grants of Restricted Stock will be made; (ii) the number of shares to be
awarded; (iii) the price (if any) to be paid by the recipient of Restricted
Stock, subject to Section 3.2 of the Plan; (iv) any performance contingencies
associated with the vesting of such Restricted Stock; (v) the default vesting
date of the award; (vi) the time or times within which such Restricted Stock
awards may be subject to forfeiture; and (vii) all other terms and conditions of
such awards.  The provisions of Restricted Stock awards need not be the same
with respect to each Participant.


3.2
Awards and Certificates



a.           The prospective recipient of a Restricted Stock award shall not
have any rights with respect to such award unless and until such recipient has
entered into a Restricted Stock Award Agreement with the Company evidencing the
award and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such award.


 
 

--------------------------------------------------------------------------------

 
 
b.           The purchase price for shares of Restricted Stock may be equal to
or more than their par value.


c.           Awards of Restricted Stock must be accepted within a period of 60
days (or such shorter period as the Committee may specify at grant) after the
award date, by executing a Restricted Stock Award Agreement and paying the
price, if any, required under Section 3.2(b).


d.           Each participant receiving a Restricted Stock award shall be issued
a stock certificate in respect of such shares of Restricted Stock.  Such
certificate shall be registered in the name of such Participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.


e.           The Committee shall require that (i) the stock certificates
evidencing shares of Restricted Stock be held in the custody of the Company
until the restrictions thereon shall have lapsed, and (ii) as a condition of any
Restricted Stock award, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Restricted Stock covered by such award.


3.3
Restrictions and Conditions



The shares of Restricted Stock awarded pursuant to this Section 3 shall be
subject to the following restrictions and conditions:


a.           Subject to the provisions of the Plan and the Restricted Stock
Award Agreement, during a period set by the Committee commencing with the date
of such award (the “Restriction Period”), the Participant shall not be permitted
to sell, transfer, pledge or assign shares of Restricted Stock awarded under the
Plan.  Unless otherwise specified by the Committee, the Restricted Period shall
be no less than seven years. The Committee shall condition any lapse of the
Restricted Period upon the attainment of specified performance goals as
determined by the Committee at the time of grant, including performance goals
such as cumulative earnings per share or average return on equity, and may
condition the vesting of Restricted Stock on such other factors as the Committee
may determine, in its sole discretion.  Within these limitations, the Committee,
in its sole discretion, may also provide for the lapse of the Restricted Period
in installments. The Committee may accelerate or waive the restrictions
contained in a Restricted Stock award in whole or in part, based on attainment
of additional service or performance criteria as the Committee may determine, in
its sole discretion.


b.           Except as provided in this Section 3.3(a) and Section 3.3(b) of the
Plan, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares and the right to receive any regular cash dividends paid out of
current earnings.  The Committee, in its sole discretion, as determined at the
time of award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested in additional
Restricted Stock to the extent shares are available under Section 1.5 of the
Plan for such reinvestment (taking into account then outstanding Stock Options),
or otherwise reinvested.  Stock dividends, splits and distributions issued with
respect to Restricted Stock shall be treated as additional shares of Restricted
Stock that are subject to the same restrictions and other terms and conditions
that apply to the shares with respect to which such dividends are issued, and
the Committee may require the Participant to deliver an additional stock power
covering the shares issuable pursuant to such stock dividend, split or
distribution.  Any other dividends or property distributed with regard to
Restricted Stock, other than regular dividends payable and paid out of current
earnings, shall be held by the Company subject to the same restrictions as the
Restricted Stock.


c.           Subject to the applicable provisions of the Restricted Stock Award
Agreement and this Section 3, upon termination of a Participant’s employment
with, or provision of services to, the Company and any Subsidiary or Affiliate
for any reason during the Restriction Period, all shares still subject to
restriction will vest, or be forfeited, in accordance with the terms and
conditions established by the Committee at or after grant.
 
d.           If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
certificates for an appropriate number of unrestricted shares, and other
property held by the Company with respect to such Restricted Stock, shall be
delivered to the Participant promptly.
 
 
 

--------------------------------------------------------------------------------

 
 